Exhibit 10.1

 

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amendment (the "Amendment"), dated as of September 25, 2017, amends that
certain Executive Employment Services Agreement entered into as of May 27, 2014,
between Walker Innovation Inc., a Delaware corporation (“Company”) and Kara B.
Jenny (“Executive”) (the "Agreement").

 

For good and valuable consideration, Company and Executive agree as follows:

 

 

1.

Section 6(g) of the Agreement is amended and restated in its entirety as
follows: “Effect of Termination Without Cause; Termination for Good Reason;
Severance. If this Agreement is terminated by the Company without Cause or by
Executive for Good Reason, then Executive shall be entitled to receive the
following payments and benefits (collectively, the “Severance Benefits”),
subject to the conditions set forth in this Section 6(g). Executive shall be
entitled to receive twelve (12) months continuation of Executive’s Base Salary
(regardless of Executive’s length of employment with the Company) which shall be
payable over such twelve-month period immediately following Executive’s
termination date (the “Severance Period”) in the form of salary continuation
pursuant to the Company’s regular payroll practices. Such severance pay shall
commence on the first regularly-scheduled payroll date of the Company that is
practicable after the effective date of the below-referenced release of claims,
and the first such payment shall include payment for any payroll dates between
the termination date and the date of such first payment. Executive’s vested
equity incentive awards as of Executive’s termination date shall be exercisable
to the extent provided in Executive’s stock option agreements with the Company.
During the period commencing immediately following Executive’s termination date
and ending on the earlier of (i) eighteen months from such date or (ii) the
date, if any, as of which Executive is eligible for group health insurance
benefits from another employer (the “Insurance Benefits Period”), provided
Executive elects to continue her or her dependents’ health insurance benefits
pursuant to COBRA (or an analogous state law), the Company will pay or reimburse
Executive for the COBRA premium up to $1,967 per month. If continuation of
health insurance coverage under the Company’s group plan is unavailable under
COBRA or an analogous state law, then the Company shall reimburse Executive for
the cost of the health insurance premium for her and her family during the
Insurance Benefits Period, up to $1,967 per month (following submission of
supporting documentation therefor). As a condition for Executive to receive any
and all of the Severance Benefits, Executive must execute (and allow to become
effective) a release of employment related claims in a form substantially
similar to Exhibit C, attached hereto. Notwithstanding anything to the contrary,
if, within ninety (90) days of termination, Executive becomes employed by an
Affiliate of the Company, then the salary continuation portion of the Severance
Benefits shall be reduced by the amount of salary and bonus paid to Executive by
such Affiliate of the Company during the twelve (12) months following
termination from the Company. An “Affiliate” of an entity shall mean any entity
controlling, controlled by, or under common control with the entity.”

 

 

2.

Except as amended by this Amendment, the terms of the Agreement shall remain the
same and the Agreement, as amended by this Amendment, shall remain in full force
and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first set forth above.

 

   

WALKER INNOVATION INC.

 

 

/s/ Kara B. Jenny

 

 

 

By:

/s/ Jonathan S. Siegel

 

Name:

Kara B. Jenny

 

 

Name:

Jonathan A. Siegel

 

     

 

Title:

Chief Executive Officer

 